DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 8/25/2022 has been considered by the Examiner. Claims 1, 3-6, 8-9, 11, 13-27, 29, and 32-33 are pending, claims 1, 20, 23, 24, 27, 32, and 33 have been amended, claims 2, 7, 10, 12, 28, and 30-31 are canceled. Applicant’s amendments have obviated the previously filed claim objections. A complete action on the merits of claims 1, 3-6, 8-9, 11, 13-24, 27, 29, and 32-33 follows below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-9, 11-24, 27, 29, and 32-33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 27 recite “the first cooling portion sized and positioned to extend from the 4th Cervical vertebrae through the rear of the superior sagittal sinus to the front of the superior sagittal sinus, wherein the first cooling portion does not overlie an area of the wearer’s head adjacent the superior sagittal sinus.” It is the position of the Examiner that the drawings appear to show the first cooling portion to be wider than the superior sagittal sinus. The Specification on page 9 recites “The vessels 4 are sized to be at least 30/% wider than the brain vessels which they are aligned with.” Therefore, it is not clear if the Applicant at the time the application was filed, had possession of the claimed invention which is a first cooling portion that does not overlie an area of the wearers head adjacent the superior sagittal sinus. 
Claims 3-6, 8-9, 11-26, and 32 are rejected due to their dependency on rejected claim 1. 
Claims 29 and 33 are rejected due to their dependency on rejected claim 27. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-6, 8-9, 11, 13-24, 27, 29, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first cooling portion sized and positioned such that when the headwear is worn on a wearer’s head it overlies the superior sagittal sinus, the first cooling portion sized and positioned to extend from the 4th Cervical vertebrae through the rear of the superior sagittal sinus to the front of the superior sagittal sinus, wherein the first cooling portion does not overlie an area of the wearer’s head adjacent the superior sagittal sinus.” Claim 27 similarly recites “the first cooling portion configured to extend from the 4th cervical vertebrae through the rear of the superior sagittal sinus to the front of the superior sagittal sinus, wherein the first cooling portion does not overlie an area of the wearer’s head adjacent the superior sagittal sinus.” The Specification on page 6 recites “The major vessel 6 most preferably extends down over the cervical spine to the 4th cervical vertebrae in order to cover the confluence of drainage vessels, and in some embodiments as far as the 6th cervical vertebrae.” It is the position of the Examiner that it is unclear how the first cooling portion can be sized and positioned to extend from the 4th cervical vertebrae and not overlie an area of the wearer’s head adjacent to the superior sagittal sinus since the superior sagittal sinus does not extend to the 4th cervical vertebrae. 
Claims 3-6, 8-9, 11, 13-26, and 32 are rejected due to their dependency on rejected claim 1. 
Claims 29 and 33 are rejected due to their dependency on rejected claim 27. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Owens (1,569,877) in view of Nambu et al. (5,163,425). 
Regarding claim 25, Owens teaches a headwear for cooling a wearer's head, comprising a cooling structure carrying a cooling 30agent, the cooling structure arranged for cooling the wearer's head (Figs. 1-2; pg 1 lines 10-15; pg. 2 lines 50-55). However, Owens is silent on the cooling structure arranged to extend over a distance of at least 430 mm in a first direction.- 12 -  
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the cooling structure of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of an extension as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 26, Owens in view of Nambu teaches the headwear for cooling a wearer's head according to claim 25, but Owens is silent on wherein the cooling structure is arranged to extend over a distance of at least 140 mm in a second direction, the second direction being perpendicular to the first direction. 5  
Nambu teaches a headwear for cooling a wearer’s head (abstract) and describes sizing the headwear to the user’s head according to a range of sizes as known in the art (Col 6 ln 61 – Col 7 ln 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have defined the cooling structure of the headwear of Owens to have the claimed measurements given that the range of dimensions of a user’s head are known in the art and that the selection of an extension as in the claim would represent the selection of a known size range. Nambu establishes head sizes known in the art for cooling headwear and, in view of this teaching, it is the Examiner’s position that the selection of an arbitrary portion would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed on 8/25/2022 have been fully considered. It is the position of the Examiner that the amendments overcome the current rejection if record for independent claims 1 and 27. However, Applicant would need to overcome the 112(a) and 112(b) issues in order for the claims to be in condition for allowance. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794